                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ROBERT W. BETHEL,                                 :
                                                  :          Case No. 2:15-cv-3016
               Plaintiff,                         :
                                                  :          JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  :          Magistrate Judge Newman
CHARLOTTE A. JENKINS, et al.,                     :
                                                  :
                Defendants.                       :

                                      OPINION & ORDER

       This matter comes before the Court on the Magistrate Judge’s April 30, 2019 Report and

Recommendations (ECF No. 90) concerning Plaintiff’s Motion for Relief From Judgment and

Plaintiff’s Motion to Alter or Amend a Judgment. (ECF No. 86, 87). On March 26, 2019 this

Court adopted the Magistrate Judge’s earlier Report & Recommendation over the objections of

Plaintiff. Because this Court’s Order and Plaintiff’s Motions crossed in the mail, Plaintiff is

under the impression that this Court’s March 26, 2019 Order did not consider his objections. But

because this Court has in fact already considered Plaintiff’s objections, this Court agrees with the

analysis of the Magistrate Judge. The Court hereby ADOPTS the Report and Recommendation

(ECF No. 90). Plaintiff’s Objection (ECF No. 93) is OVERRULED. The instant Motions are

DENIED AS MOOT.


       IT IS SO ORDERED.

                                              s/ Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              UNITED STATES DISTRICT JUDGE

DATED: August 13, 2019
